Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application JP 2019-057025 filed in Japan on 03/25/2019. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“unit”) that is coupled with functional language (“for performing”, “configured to”) without reciting sufficient structure (such as “a processor” or “a computer” from paragraph [0016] in the specification) to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The following limitations recite a generic placeholder coupled with functional language without a structural modifier:
“an automated driving control unit for performing driving control that is at least one of speed control and steering control of the vehicle” recited in claim(s) 1, 9, 11, 12.
“a detection unit configured to detect a state and an operation of an occupant” in claim(s) 1, 2, 3, 4, 5, 6, 11, 12.
“a notification unit configured to notify the occupant of a change in what/who is to perform a driving operation” in claim(s) 1, 6, 7, 8, 9, 10. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the purposes of examination, the examiner will take each unit as part of a program implemented by at least one processor using instructions stored in at least one memory, based on FIG. 1 (physical structure), FIG. 7 (algorithm), and the following paragraph(s):
The control apparatus in FIG. I includes a control system 2. The control system 2 includes a plurality of ECUs 20 to 29, which are communicably connected to each other via an in-vehicle network. Each of the ECUs functions as a computer that includes a processor, which is typified by a CPU, a storage device such as a semiconductor memory, an interface for an external device, and so on. Programs to be executed by the processor, data to be used in processing by the processor, and the like are stored in the storage device. Each of the ECUs may include a plurality of processors, storage devices, interfaces, and so on”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (PGPub No US 2019/0187701 A1) in view of Takeda et al. (PGPub No US 2021/0080949 A1), henceforth known as Zheng and Takeda, respectively.
Regarding claim 1, Zheng teaches:
A control system for a vehicle that includes an automated driving control unit for performing driving control that is at least one of speed control and steering control of the vehicle, the control system comprising: 
(Zheng, FIG. 1: (130); FIG. 2: (130), (240); FIG. 12: (240), (1240); FIG. 17A: (1240), (1730); FIG. 17B; FIG. 24;
Paragraph [0124]: “…the switch task determiner 1710 utilizes an auto take-over task model 1730 to generate a set of tasks that are to be performed (e.g., by the vehicle) in the autonomous mode of operation. For instance, by one embodiment, the set of tasks may include controlling a speed of the vehicle (i.e., reducing or increasing the speed the vehicle based on proximate traffic), controlling maneuverability of the vehicle (i.e., controlling a steering wheel functionality of the vehicle)…”;
Paragraph [0180]-[0181]: “FIG. 24 depicts the architecture of a computing device which can be used to realize a specialized system implementing the present teaching…The computer 2400 also includes a central processing unit (CPU) 2420, in the form of one or more processors, for executing program instructions…”;
Where the driving mode switching unit 130 (an automated driving control unit) is implemented in a computer system shown in FIG. 24 utilizing a processor executing instructions to perform the recited functions, i.e. a program implemented by at least one processor using instructions stored in at least one memory (35 U.S.C. 112(f) Invocation) and where the driving mode switching unit 130 autonomously controls steering and speed of the vehicle through take-over task module 1730 (for performing driving control that is at least one of speed control and steering control of the vehicle))

a detection unit configured to detect a state and an operation of an occupant; and 
(Zheng, FIG. 2: (230); FIG. 6; FIG. 7: (230), (710), (760);
Paragraph [0050]: “A further input to the current risk evaluator 230 is real-time sensor data that is utilized to determine a current state of the driver of the vehicle. Turning to FIG. 6, there is depicted an illustrative graph depicting information associated with the state of the driver of the vehicle in accordance with various embodiments of the present teaching…”;
Paragraph [0068]: “…sensors disposed within the vehicle may be configured to determine whether the driver is operating the vehicle by detecting for instance, if the steering wheel is being operated by the driver, the gas and/or brake pedals are being controlled by the driver and like…”;
Where the current risk evaluator 230 (a detection unit) determines a current state of the driver and an operation of the driver such as operating the steering wheel and gas or brake pedals (configured to detect a state and an operation of an occupant))

a notification unit configured to notify the occupant of a change in what/who is to perform a driving operation, when travel control performed by the automated driving control unit is shifted to travel control performed according to manual driving, 

FIG. 2: (250); FIG. 19: (250), (1970), (1980), (1990); FIG. 20B; FIG. 21;
Paragraph [0044]: “…Upon determining the current mode of operation, the driving mode switching unit 130 determines, based on certain criteria (described next with reference to FIG. 2), whether a transition to a different mode is required. For example, if the current mode of operation is determined to be the autonomous mode…, the driving mode switching unit 130 determines, based on a criterion associated with operating the vehicle in the current mode, whether a transition to the human-driver mode… is required. Upon an affirmative determination to switch the current mode of operation, the driving mode switching unit 130 provides an instruction to a multi-modal switching warning unit 140 indicating the intent to perform a switch in the operating mode of the vehicle”;
Paragraph [0045]: “Upon receiving the instruction indicating the intent of performing the switch in the operating mode of the vehicle, the multi-modal switching warning unit 140, delivers warning signals (described later with reference to FIG. 21) to an operator (e.g., driver) of the vehicle…”;
Where the multi-modal switching unit 140 (a notification unit) notifies the driver of the vehicle of the intent to switch the operating mode of the vehicle from autonomous control to human, i.e. manual control (configured to notify the occupant of a change in what/who is to perform a driving operation), when the driving mode switching unit 130 determines that a switch from the autonomous mode to the human-driver mode is required (when travel control performed by the automated driving control unit is shifted to travel control performed according to manual driving))

wherein the notification unit changes notification content [stepwise] in accordance with a change in at least one of the state and the operation of the occupant detected by the detection unit.
(Zheng, FIG. 1: (140); FIG. 3: (320), (370); FIG. 20B; FIG. 21;
Paragraph [0063]: “In step 370, the process selects at least one warning media from a plurality of warning media sources to alert the driver of the vehicle of the imminent switch in the operating mode of the vehicle… the warning media may be selected, based on the driver's state wherein the warning media alerts the driver to perform certain tasks (described later with reference to FIG. 21) in order to transition/switch the operating mode of the vehicle in an efficient manner…”;
Turning now to FIG. 20B, there is depicted an exemplary task schedule 2800 illustrating different media being utilized for warning the driver of the vehicle to perform the tasks in the schedule. For sake of simplicity, FIG. 20B illustrates a schedule including three tasks (Task 1, Task 2, and Task 3, respectively), according to an embodiment of the present teaching…”;
Paragraph [0161]: “Additionally, FIG. 20B illustrates a at least one warning media (from a set of four media sources 2085a, 2085b, 2085c, and 2085d) that is utilized for alerting the driver of the vehicle to perform the respective task. For example, as shown in FIG. 20B, media 1 (2085a) is utilized to warn the driver to perform task 1, media 2 (2085b) and media 3 (2085c) are utilized to warn the driver to perform task 2, and media 4 (2085d) is utilized to warn the driver to perform task 4…”;
Paragraph [0164]: “…if it is observed that upon presenting a warning, the driver has not performed the task, the time duration of the warning may be adjusted. In a similar manner, the intensity of the media type used to warn the driver to perform the respective tasks may also be adjusted as shown by arrows 2089a to 2089c…”;
Where the multi-modal switching unit 140 (the notification unit) selects different media sources for creating various tasks for the driver to accomplish (changes notification content […]) based on the current state of the driver and if the driver performs the task, i.e. if the driver performs the operation (in accordance with a change in at least one of the state and the operation of the occupant detected by the detection unit))

Although Zheng teaches changing the content of a notification in accordance with a change in at least one of the state and the operation of the occupant detected by the detection unit, Zheng fails to explicitly teach the notification unit changes notification content stepwise, the limitation bolded for emphasis. 
However, in the same field of endeavor, Takeda teaches:
[wherein the notification unit changes notification content] stepwise [in accordance with a change in at least one of the state and the operation of the occupant detected by the detection unit].
(Takeda, FIG. 1: (35); FIG. 4: (105); FIG. 5: (110), (113); FIG. 6: (116);
…when switching from the autonomous driving mode to the manual driving mode, the controller 35 transfers the authority to drive the vehicle 10 to the driver D1 on condition that a grip on the steering wheel 24 by the driver D1 is detected and an optional condition that the driver D1 performs a transfer execution action…”;
Paragraph [0059]: “…When the determination condition of step 104 is not satisfied, in step 105, a warning is issued to the driver D1 to change the inappropriate posture to an appropriate posture, for example, a posture without crossing his or her legs. The warning may be issued by outputting a voice from the speaker 33, showing an indication on the display 18…”;
Paragraph [0066]: “…When the determination condition of step 109 is not satisfied, in step 110, a warning is issued to the driver D1 to assume a driving posture (to face forward). The warning is issued by, for example, illuminating a light emitting member or outputting sound from the speaker 33…”;
Paragraph [0070]: “…When the determination condition of step 112 is not satisfied, that is, when the predetermined time has not elapsed, in step 113, a warning is issued to the driver D1 to assume a driving posture (to grip the steering wheel 24). The warning is issued by, for example, controlling the actuator 32 to change the inclination angle of the steering wheel 24…”;
Paragraph [0092]: “…When the determination condition of step 115 is not satisfied, in step 116, a warning is issued to the driver D1 to assume a driving posture (to perform the transfer execution action). The warning is issued by, for example, moving the steering wheel 24 in the front-rear direction with the actuator 31 and/or changing the inclination angle of the steering wheel 24 to an angle different from that of step 113 with the actuator 32…”;
Where the controller 35 changes the issued warning ([wherein the notification unit changes notification content]) in different steps (stepwise) based on if the driver performs the requested action by gripping the steering wheel, facing forward, and assuming a driving posture ([in accordance with a change in at least one of the state and the operation of the occupant detected by the detection unit])).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the control system of Zheng with the feature of changing notification content in a stepwise manner based on a change in the driver’s state or operation  of Takeda because “In the typical authority transfer device described above… The driver is provided with very little information on whether and when the driving authority is transferred. Therefore, before the driver is prepared for an appropriate response to the driving operation in the manual driving mode, the driving authority may be transferred to the driver” (Takeda, paragraph [0006]) and “…an objective of the present disclosure to provide an authority transfer device that transfers the driving authority to the driver at a more appropriate time when switching from the autonomous driving mode to the manual driving mode” (Takeda, Paragraph [0007]), such that using the features of Takeda, “… the driver recognizes that the driving authority will be transferred in advance through the notifier. Thus, the driver receives more information than when the authority transfer execution condition is only detection of a grip on the steering wheel. As a result, the driver receives the transfer of the driving authority when the driver is sufficiently prepared for an appropriate response to driving operation in the manual driving mode” (Takeda, Paragraph [0009]). That is, prior art teaches transferring driving control from the controller to the driver (autonomous to manual control) after only detecting a grip on the steering wheel, resulting in transferring control to the driver when the driver is not fully ready. By providing multiple warnings in different steps, the driver can become fully prepared to take control of driving the vehicle. 

Regarding claim 2, Zheng and Takeda teach the control system according to claim 1. Zheng further teaches:
wherein the detection unit detects an awakened state of the occupant.
(Zheng, FIG. 6: (Sleep), (Sleepy), (Alertness); FIG. 7: (710); FIG. 10;
Paragraph [0086]: “… the sensor activator 1010 activates the in-situ sensors 1020 to detect the driver state… the visual sensors may be configured to capture a pose of the driver (i.e., a posture/orientation of the driver in the driver seat). The pose information may be used to determine additional information such as a location of the driver's head with respect to a steering wheel, a direction in which the driver is looking (based on eye-tracking of the driver), etc…”;
…Information detected by the driver detector unit 1030 e.g., the driver's pose may be input to a behavior feature detector 1050. The behavior feature detector 1050 may be configured to determine, based on a feature behavior model 1060, features associated with the detected pose of the driver. For instance, features such as whether the driver is sleeping, whether the driver is yawning, whether the driver feeling drowsy…”;
Where the current risk evaluator 230 (the detection unit) determines a current state of the driver including whether the driver is sleeping or yawning or feeling drowsy (detects an awakened state of the occupant)). 

Regarding claim 3, Zheng and Takeda teach the control system according to claim 1. Although Zheng teaches detecting an operation performed by a driver as outlined in claim 1, Zheng fails to explicitly teach an operation of an occupant performed on a seat. 
However, Takeda further teaches:
wherein the detection unit detects an operation of the occupant performed on a seat.
(Takeda, FIG. 1: (35), (12), (13), (14), (15), (16); FIG. 4: (103);
Paragraph [0063]: “When the determination condition of step 103 is satisfied, in step 106… the seat cushion driver 15 is controlled so that the seat cushion 13 is moved to a front-rear position suitable for driving operation in the manual driving mode. Also, the seat back driver 16 is controlled so that the seat back 14 is inclined, for example, from a reclined angle to an angle suitable for driving operation in the manual driving mode…”;
Paragraph [0111]: “The authority transfer device described above may be used as an authority transfer device that does not have functionality to control the actuators 31 and 32 to move the steering wheel 24 and the driver seat 12 to appropriate positions. In this case, when the determination condition of step 103 is satisfied in the driving authority transfer process, the following process of step 106 may be manually executed instead of using the actuators 31 and 32. When the steering wheel 24 and the driver seat 12 are manually moved to appropriate positions, the driving consciousness of the driver D1 is increased”;
Where the controller 35 determines if the driver’s seat is at an appropriate position in step 102 and if not, determines whether the driver has an appropriate posture in step 103. When the driver has an appropriate position in step 103, the driver seat 12 is manually moved to appropriate positions, increasing the determined consciousness of the detection unit detects an operation of the occupant performed on a seat)). 

Regarding claim 4, Zheng and Takeda teach the control system according to claim 1. Although Zheng teaches detecting if a driver is operating a steering wheel, as outlined in claim 1, Zheng fails to explicitly teach detecting gripping of a steering wheel. 
However, Takeda further teaches:
wherein the detection unit detects gripping of a steering wheel by the occupant.
(Takeda, FIG. 1: (35), (24), (29); FIG. 5: (111);
Paragraph [0069]: “…In step 111, the grip sensor 29 is used to determine whether the driver D1 is gripping the steering wheel 24. When the determination condition of step 111 is not satisfied (when the hands are removed from the steering wheel 24), step 112 is executed…”;
Where the controller 35 determines whether the driver is gripping the steering wheel (the detection unit detects gripping of a steering wheel by the occupant)).

Regarding claim 5, Zheng and Takeda teach the control system according to claim 1. Although Zheng teaches detecting if a driver completes tasks by operating vehicle components as a form of acknowledging the transition of autonomous vehicle control to manual driver control, as outlined in claim 1, Zheng fails to explicitly teach an operation approving the change in control. However, Takeda further teaches:
wherein the detection unit detects an operation of the occupant to approve the change in what/who is to perform the driving operation.
(Takeda, FIG. 1: (35), (24), (29); FIG. 6: (114);
…it is determined in step 114 shown in FIG. 6 whether the preset transfer execution action is performed by the driver D1. Step 114 is executed to confirm the intention of the driver D1 to switch to the manual driving mode”;
Paragraph [0074]: “The transfer execution action includes, for example, one or a combination of the following actions (1) to (4)”;
Paragraph [0089]: “(4) When the authority transfer device includes an execution switch that transfers the driving authority, an activation of the execution switch, for example, pressing the execution switch down. Alternatively, when the authority transfer device includes a sound sensor so that the driving authority is transferred in response to sound, an instruction with voice (utterance) such as “please switch the driving mode from the autonomous driving mode to the manual driving mode.””;
Where the controller 35 determines whether the transfer execution action is performed by the driver in order to confirm the intention of the driver to switch to the manual driving mode (the detection unit detects an operation of the occupant to approve the change in what/who is to perform the driving operation), such as pressing a switch). 

Regarding claim 10, Zheng and Takeda teach the control system according to claim 1. Zheng further teaches: 
wherein the notification unit makes a notification using any of a timer display, sound, air-conditioning, adjustment of a seat belt, vibration, and lighting.
(Zheng, FIG. 1: (140); FIG. 19: (1980);
Paragraph [0151]: “…For instance, if the driver is in a state of yawning (as determined by the driver state analyzer block 710 in FIG. 7), a visual media (i.e., a display) and/or audio media form (i.e. speakers) may be used to warn the driver. In contrast, if the driver is either sleeping or extremely drowsy, the selected media forms may include a vibration mechanism (i.e., a haptic response) and/or a combination of other media forms…”;
Where the multi-modal switching unit 140 (the notification unit) selects different media sources for informing the driver of various tasks, including sound, vibration, and light (makes a notification using any of a timer display, sound, air-conditioning, adjustment of a seat belt, vibration, and lighting)).

Regarding claim 11, the claim limitations recite a method having limitations similar to those of claim 1 and is therefore rejected on the same basis, as outlined above. 

Regarding claim 12, the claim limitations recite a non-transitory computer-readable medium having limitations similar to those of claim 1 and is therefore rejected on the same basis, as outlined above. Regarding the additional limitations recited in claim 12, Zheng further teaches:
A non-transitory computer-readable medium including a program stored therein, the program, upon being executed by a computer provided in a vehicle that includes an automated driving control unit for performing driving control that is at least one of speed control and steering control of the vehicle, causing the computer to: 
(Zheng, FIG. 1: (130); FIG. 2: (130), (240); FIG. 12: (240), (1240); FIG. 17A: (1240), (1730); FIG. 17B; FIG. 24;
Paragraph [0124]: “…the switch task determiner 1710 utilizes an auto take-over task model 1730 to generate a set of tasks that are to be performed (e.g., by the vehicle) in the autonomous mode of operation. For instance, by one embodiment, the set of tasks may include controlling a speed of the vehicle (i.e., reducing or increasing the speed the vehicle based on proximate traffic), controlling maneuverability of the vehicle (i.e., controlling a steering wheel functionality of the vehicle)…”;
Paragraph [0180]: “FIG. 24 depicts the architecture of a computing device which can be used to realize a specialized system implementing the present teaching…”;
Paragraph [0181]: “The computer 2400 also includes a central processing unit (CPU) 2420, in the form of one or more processors, for executing program instructions…”;
Paragraph [0182]: “… aspects of the methods of the present teachings, as outlined above, may be embodied in programming… Tangible non-transitory “storage” type media include any or all of the memory or other storage for the computers, processors or the like, or associated modules thereof, such as various semiconductor memories, tape drives, disk drives and the like, which may provide storage at any time for the software programming”;
Where the driving mode switching unit 130 (an automated driving control unit) is implemented in a computer system shown in FIG. 24 utilizing a processor executing 35 U.S.C. 112(f) Invocation), where the programs are stored on a non-transitory “storage” type media (A non-transitory computer-readable medium including a program stored therein) and where the driving mode switching unit 130 autonomously controls steering and speed of the vehicle through take-over task module 1730 (for performing driving control that is at least one of speed control and steering control of the vehicle)).


Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng and Takeda as applied to claim 1, above, and in further view of Cohen et al. (PGPub No US 2018/0097932 A1), henceforth known as Cohen. 
Regarding claim 6, Zheng and Takeda teach the control system according to claim 1. Zheng further teaches:
wherein the notification unit makes a notification using [music], and 
(Zheng, FIG. 19: (1980);
Paragraph [0152]: “…the warning content determiner 1940 determines warning content to be associated with each task… audio content may correspond to content that is to be played via the audio system included in the vehicle. Content related to the audio or video modes of warning may also include a decibel level (i.e. how loud should an audio message be), a frequency of presenting the warning, a brightness of the display message on the panel, whether the message is being displayed with effects such as blinking and the like information.…”;
Where the multi-modal switching unit 140 (the notification unit) selects different media sources for creating various tasks for the driver to accomplish, including audio content (the notification unit makes a notification using [sound]))

the notification unit [increases, stepwise, the number of musical instruments used in a construction of the music], in accordance with the change in at least one of the state and the operation of the occupant detected by the detection unit.

Paragraph [0063]: “In step 370, the process selects at least one warning media from a plurality of warning media sources to alert the driver of the vehicle of the imminent switch in the operating mode of the vehicle… the warning media may be selected, based on the driver's state wherein the warning media alerts the driver to perform certain tasks (described later with reference to FIG. 21) in order to transition/switch the operating mode of the vehicle in an efficient manner…”;
Paragraph [0151]: “…For instance, if the driver is in a state of yawning (as determined by the driver state analyzer block 710 in FIG. 7), a visual media (i.e., a display) and/or audio media form (i.e. speakers) may be used to warn the driver. In contrast, if the driver is either sleeping or extremely drowsy, the selected media forms may include a vibration mechanism (i.e., a haptic response) and/or a combination of other media forms…”;
Where the multi-modal switching unit 140 (the notification unit) selects different media sources for creating various tasks for the driver to accomplish ([changes notification content]) based on the current state of the driver and if the driver performs the task, i.e. if the driver performs the operation (in accordance with the change in at least one of the state and the operation of the occupant detected by the detection unit))

Although Takeda teaches the notification unit increase, stepwise, the amount of output sound and/or the intensity of emitted light (Takeda, FIG. 4: (105); FIG. 5: (110), (113); FIG. 6: (116); Paragraph [0122]), the combination of Zheng and Takeda fails to explicitly teach the notification unit makes a notification using music, and the notification unit increases, stepwise, the number of musical instruments used in a construction of the music, the limitations bolded for emphasis.
However, in the same field of endeavor of creating alerts using a computer, Cohen teaches:
[wherein the notification unit makes a notification using] music, and 
(Cohen, FIG. 2: (10); 
Paragraph [0043]: “FIG. 2 is a block diagram illustrating an example computing device 10 configured to output alerts indicative of a received communication and adjust one or more characteristics of the alert …”;
Paragraph [0070]: “…to output an audible alert, tone module 56 may first select an initial tone for the audible alert…”;
…if tone module 56 determines that the user has a favorite song, tone module 56 may select the favorite song as the initial tone…”;
Where computing device 10 includes tone module 56, which selects a song as the initial tone for an alert ([wherein the notification unit makes a notification using] music))

[the notification unit] increases, stepwise, the number of musical instruments used in a construction of the music […].
(Cohen, FIG. 2: (56); 
Paragraph [0070]: “…After outputting the alert the audible alert with the initial tone for a predetermined amount of time, tone module 56 may output the audible alert with a subsequent tone. To produce the subsequent tone, tone module 56 may adjust one or more characteristics of the initial tone, as described above. For instance, tone module 56 may… add or remove an instrument to or from the initial tone…”;
Where computing device 10 changes one or more characteristics of the audible alert by adding an instrument to the initial tone, after outputting the initial tone for a predetermined amount of time, i.e. after a first amount of time or step ([the notification unit] increases, stepwise, the number of musical instruments used in a construction of the music)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Zheng and Takeda with the feature of increasing the number of musical instruments used, stepwise, in construction of the music for a notification of Cohen because prior art teaches “…the observable differences between different predefined alerts may be so slight that the predefined alerts alone provide little to no context…” (Cohen, Paragraph [0002]) and by using the features of Cohen to adjust the alarm sound, a more obvious difference between the alerts can be observed. 

Regarding claim 7, Zheng, Takeda, and Cohen teach the control system according to claim 6. Takeda further teaches: 
wherein the [music] is constructed as a loop, and 
(Takeda, FIG. 4: (105); 
Paragraph [0051]: “Referring to FIG. 4, in step 101, the controller 35 notifies the driver D1 that the driving authority will be transferred. This notification is issued by, for example, outputting a pre-stored voice or sound effect from the speaker 33…”;
Paragraph [0059]: “...When the determination condition of step 104 is not satisfied, in step 105, a warning is issued to the driver D1… The warning may be issued by outputting a voice from the speaker 33… in the same manner as step 101… The determination of step 103 and the warning of step 105 are repeated until the driver D1 has assumed an appropriate posture…”;
Where the controller 35 issues warnings such as in step 101 and 105 that are a pre-stored voice or sound effect and where the pre-stored voice or sound effect is repeated (the [warning] is constructed as a loop))

if no change is detected in at least one of the state and the operation of the occupant, the notification unit repeatedly outputs a predetermined [range of the music].
(Takeda, FIG. 4: (105); 
Paragraph [0051]: “Referring to FIG. 4, in step 101, the controller 35 notifies the driver D1 that the driving authority will be transferred. This notification is issued by, for example, outputting a pre-stored voice or sound effect from the speaker 33…”;
Paragraph [0059]: “...When the determination condition of step 104 is not satisfied, in step 105, a warning is issued to the driver D1 to change the inappropriate posture to an appropriate posture… The warning may be issued by outputting a voice from the speaker 33… in the same manner as step 101… The determination of step 103 and the warning of step 105 are repeated until the driver D1 has assumed an appropriate posture.…”;
Where after issuing the first warning in step 105, the controller 35 re-evaluates if the driver has assumed an appropriate posture in step 103 and if the controller 35 determines the driver has not assumed an appropriate posture (if no change is detected in at least one of the state and the operation of the occupant), the controller 35 repeats the warning which is a pre-stored voice or sound effect (the notification unit repeatedly outputs a predetermined [warning])). 


[wherein the] music [is constructed as a loop], and 
(Cohen, FIG. 2: (56); 
Paragraph [0070]: “…After outputting the alert the audible alert with the initial tone for a predetermined amount of time, tone module 56 may output the audible alert with a subsequent tone. To produce the subsequent tone, tone module 56 may adjust one or more characteristics of the initial tone, as described above. For instance, tone module 56 may adjust a pitch of the initial tone...”;
Paragraph [0071]: “…if tone module 56 determines that the user has a favorite song, tone module 56 may select the favorite song as the initial tone…”;
Where the computing device 10 selects a song as the initial tone and outputs the initial tone for a predetermined amount of time and where the subsequent tone is the initial tone with a different pitch, i.e. the same song played for the same predetermined amount of time with the pitch adjusted ([wherein the] music [is constructed as a loop]))

[… the notification unit repeatedly outputs a predetermined] range of the music.
(Cohen, FIG. 2: (56); 
Paragraph [0070]: “…After outputting the alert the audible alert with the initial tone for a predetermined amount of time, tone module 56 may output the audible alert with a subsequent tone. To produce the subsequent tone, tone module 56 may adjust one or more characteristics of the initial tone, as described above. For instance, tone module 56 may adjust a pitch of the initial tone...”;
Paragraph [0071]: “…if tone module 56 determines that the user has a favorite song, tone module 56 may select the favorite song as the initial tone…”;
Where computing device 10 outputs the subsequent tone, which is the initial tone with a different pitch, i.e. the same song played for the same predetermined amount of time with the pitch adjusted ([… the notification unit repeatedly outputs a predetermined] range of the music)). 

Regarding claim 8, Zheng, Takeda, and Cohen teach the control system according to claim 6. Takeda further teaches: 
wherein, if a change is detected in at least one of the state and the operation of the occupant, the notification unit does not change the construction of the [music until output of a break point of the music output] at a point in time of the detection ends.
(Takeda, FIG. 1: (35); FIG. 4: (105); FIG. 5: (110), (113); FIG. 6: (116);
Paragraph [0122]: “In steps 105, 110, 113, and 116 of the flowcharts shown in FIGS. 4 to 6, the warning may be issued in a manner differing from the embodiment. For example, in steps 113 and 116, the warning may be issued by outputting a pre-stored voice or sound effect from the speaker 33. When the warning is repeated in step 105, 110, 113, or 116, the amount of output sound and/or the intensity of emitted light may be increased in a stepped manner”;
Where if the controller 35 detects that the driver accomplishes all the requested steps, i.e. performs sitting up, gripping the steering wheel, facing forward, etc. (if a change is detected in at least one of the state and the operation of the occupant), then the controller 35 does not repeat the respective warnings with different amounts of output sound and/or intensity of emitted light, i.e. the controller 35 does not repeat and change the construction of the warnings (the notification unit does not change the construction of the [warnings]) once the controller detects the driver has accomplished the respective action (at a point in time of the detection ends)). 

Additionally, Cohen further teaches:
[… the notification unit does not change the construction of the] music until output of a break point of the music output [at a point in time…].
(Cohen, FIG. 2: (56); 
Paragraph [0070]: “…After outputting the alert the audible alert with the initial tone for a predetermined amount of time, tone module 56 may output the audible alert with a subsequent tone. To produce the subsequent tone, tone module 56 may adjust one or more characteristics of the initial tone, as described above. For instance, tone module 56 may adjust a pitch of the initial tone...”;
Paragraph [0071]: “…if tone module 56 determines that the user has a favorite song, tone module 56 may select the favorite song as the initial tone…”;
Where computing device 10 outputs the initial tone, i.e. the selected song for a predetermined amount of time before outputting the subsequent tone which is an [… the notification unit does not change the construction of the] music until output of a break point of the music output [at a point in time…])). 

Regarding claim 9, Zheng, Takeda, and Cohen teach the control system according to claim 6. Takeda further teaches:
wherein the notification unit performs control so as to output a predetermined [range of the music] at a timing at which the travel control performed by the automated driving control unit is shifted to the travel control performed according to the manual driving.
(Takeda, FIG. 6: (119);
Paragraph [0098]: “Then, step 119 is executed to calculate a remaining time before the driving authority is transferred and notifies the remaining time to the driver D1… The notification may be issued by outputting a pre-stored voice or sound effect from the speaker 33”;
Paragraph [0099]: “The process of step 119 executed by the controller 35 corresponds to a notifier that notifies the driver D1 of the remaining time before the driving authority is transferred”;
Paragraph [0101]: “In step 121… the driver D1 recognizes that the driving authority transfer has been completed and that the driving mode has been switched from the autonomous driving mode to the manual driving mode”;
Where in step 119 the controller 35 issues a notification by outputting a pre-stored voice or sound effect (the notification unit performs control so as to output a predetermined [notification]) which indicates the remaining time until the driving authority is transferred from the autonomous mode to the manual driving mode (at a timing at which the travel control performed by the automated driving control unit is shifted to the travel control performed according to the manual driving)). 
Additionally, Cohen teaches:
[… output a predetermined] range of the music […].
(Cohen, FIG. 2: (56); 
…After outputting the alert the audible alert with the initial tone for a predetermined amount of time, tone module 56 may output the audible alert with a subsequent tone. To produce the subsequent tone, tone module 56 may adjust one or more characteristics of the initial tone, as described above. For instance, tone module 56 may adjust a pitch of the initial tone...”;
Paragraph [0071]: “…if tone module 56 determines that the user has a favorite song, tone module 56 may select the favorite song as the initial tone…”;
Where computing device 10 outputs the initial tone, i.e. the selected song for a predetermined amount of time ([… output a predetermined] range of the music […])).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wilbur et al. (PGPub No US 2012/0126969 A1) teaches a visual and/or audio warning is during at least slow forward motion of an automobile vehicle. In another aspect, external music is emitted during only slow movement of an electric or hybrid vehicle. Other aspects of an electric or hybrid vehicle employ warning sounds (preferably music) directly from a vehicular outer body panel and/or the electric drive motor. The music is selected and segmented into clips by seconds or bars.
Sugioka et al. (PGPub No US 2016/0082867 A1) teaches a seat assembly, and corresponding method, for seat retraction in a vehicle during an autonomous driving mode. Seat refraction is provided by detecting a user initiated input for the retraction. Thereafter, a front seat is refracted such that an occupant of the front seat is out of reach of at least one driving control input device, for example, a steering wheel, pedals or a gear shift, during an autonomous driving mode. Such seat retraction prevents the occupant from providing inadvertent driving inputs to the driving control input devices during the autonomous driving mode.
Oba (PGPub No US 2020/0139992 A1) teaches a vehicle controller that includes a running control section exercising control over deviating running from normal running of a vehicle at a time of switching a driving mode from an autonomous driving mode to a manual driving mode; and a driving state detection section detecting a reactivity and a degree of awakening of a driver on the basis of a running operation performed by the driver on the control over the deviating running. A detected reactivity and a detected awake state of the driver are used at a time of switching the driving mode from the autonomous driving mode to the manual driving mode by the driver. 
Suzuki et al. (PGPub No US 2019/0276047 A1) teaches an alertness maintaining device useful for suppressing variation of an alertness of a driver and for maintaining the alertness at a comparatively high level. The alertness maintaining device includes a driver state monitoring section that detects at least one of an actual alertness of a driver and predicted change of the alertness; a voice output section that applies, to the driver, stimulus information; and an interaction control section that changes an output content of the stimulus information output section in accordance with a level of the alertness based on an output of the driver state monitoring section. The strength of the stimulus is changed in accordance with the level of the alertness.
Choi et al. (US Patent No 8,420,923 B1) teaches a music playing device for symphonic compositions that allows a user to selective locate one or more musical instrument playing pieces within an orchestral pit and to listen to the series of notes of those instruments placed into the pit. The additive and subtractive benefits of musical instruments are thus appreciated. The device comprises a main base and individual, preferably, three dimensional musical instruments as playing pieces. Multiple symphonic musical compositions are available to be played with only the notes of those instruments being heard if and when placed into the pit area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715.  The examiner can normally be reached on M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668